PUBLISH

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                            No. 96-6776


               NLRB Nos.   11-CA-14332    11-CA-14543
                           11-CA-14359    11-CA-14538


BE & K CONSTRUCTION COMPANY,

                                    Petitioner-Cross-Respondent,

                               versus

NATIONAL LABOR RELATIONS BOARD,

                                    Respondent-Cross-Petitioner.




    Petition for Review and Cross-Application for Enforcement
of an Order of the National Labor Relations Board (Alabama Case)
                        (October 27, 1997)


Before BIRCH, Circuit Judge, FAY,        Senior   Circuit   Judge,   and
COHILL*, Senior District Judge.


PER CURIAM:




___________________________________________________________________
*Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for
the Western District of Pennsylvania, sitting by designation.
        In    this    labor     case,   BE&K      Construction     Company   (“BE&K”)

petitions       for    review    and    the    National    Labor    Relations     Board

(“Board) cross-petitions for enforcement of an order of the Board1,

which       adopted    with     modification       the    findings,    rulings,    and

conclusions of the Administrative Law Judge (ALJ) that BE&K had

violated sections 8(a)(3)2 and 8(a)(1)3 of the National Labor

Relations Act (the “Act”).               BE&K asks this court to vacate the

Board’s modified order, arguing that the ALJ’s and the Board’s

finding        of    unlawful    anti-union       animus    is   not   supported    by

substantial evidence and is contrary to existing Board and case

law.        The Board cross-petitions for enforcement of its order.                 We

conclude that the section 8(a)(1) and 8(a)(3) violations found by

the ALJ and the Board are not supported by substantial evidence.

Accordingly, we deny enforcement.
                                   I.    Background

        BE&K is a general contractor engaged in construction at

various sites throughout the United States, including a job site at


        1
         The decision and order appear at 321 N.L.R.B. 561 (1996).
        2
         Section 8(a)(3), 29 U.S.C. § 158(a)(3), provides that:
        (a) It shall be an unfair labor practice for an employer -
             . . . (3)by discrimination in regard to hire or tenure of
             employment or any term or condition of employment to
             encourage or discourage membership in any labor
             organization . . . .
        3
      Section 8(a)(1) of the Act, 29 U.S.C. § 158(a)(1), makes it
an unfair labor practice for an employer to interfere with,
restrain, or coerce employees in the exercise of their rights,
inter alia, to engage in concerted activities for the purpose of
collective bargaining or other mutual aid or protection.

                                              2
a lumber mill operated by Champion International in the town of

Canton, North Carolina.        Operating under a merit shop policy, BE&K

hires both independent craft workers and union-affiliated craft

workers   and   is   not   a   signatory   to   any   collective   bargaining

agreement with any labor organization.                BE&K, through company

president T.C. Kennedy, has explained at some length the nature of

its merit shop policy in its “Foremen’s Informational Manual,”

describing the role and duties of the foreman at a construction

site.4


     4
     Because the issues in this case hinge on the language of the
manual and the natural inferences that can be drawn from it, we
quote the critical language of the manual here:
     On our merit shop projects, the entire work force, from
     laborer to project manager, works as a team, without third
     party interference. Their loyalties are to the project and
     BE&K. . . .
     BE&K was founded on the idea that we will hire our employees,
     promote our employees, and treat our employees on the basis of
     merit and skill. Our employees need not look to some outsider
     to solve our problems; rather an employee has the right to
     talk to the foreman and the company about any work problem. .
     . .
     . . . Unions are businesses and need money to operate. Since
     companies are prohibited by law from paying unions any money,
     the only place they can get it is from the employees. In
     order to persuade employees that they are getting something
     for their money, the unions must stir up discontent and divide
     the employees and management. . . .
     . . . I mention the problems caused by unions to you, because
     you, as the management on the project for BE&K, should be
     aware of this company’s position and understand why the
     company has taken the position. Also the company expects you
     to implement this policy. . . .
     . . . You may ask yourself what you can do. First of all, you
     can sincerely implement the company’s merit shop policy and
     show your own loyalty to BE&K You should constantly keep the
     lines of communication with employees open and do not hesitate
     to answer their questions concerning company policies and
     benefits, and questions about unions.
     . . . One of the problems in trying to operate a Merit Shop is
     that we must always be on the lookout for unions attempting to

                                      3
     The charges in this case relate to the hiring practices of

BE&K for a major modernization project at the Champion mill in

Canton.    In    the   fall   of   1990,   BE&K   began    hiring   employees,

including electricians, pipe welders, and pipefitters, to work on

the modernization of the Champion mill.              During an eight month

period,   BE&K   received     approximately       14,000   applications   for

approximately 3,500 to 4,000 openings on the Canton project.              BE&K

conducted no interviews during the hiring process; all of the

hiring decisions were based solely on the written job applications

submitted to the company.          Personnel Manager Brenda Criddle, who

reviewed the applications, was in charge of the hiring of hourly

employees for the Canton project.5           Pursuant to company policy,


     organize a project.
     . . . I do want to mention something basic about a union
     campaign and what management cannot do. The National Labor
     Relations Act guarantees every employee the right to belong to
     a union or to refuse to belong to a union, and management is
     prohibited from interfering with that right. You cannot ask
     an employee if he is in a union or if he is in favor of a
     union. That is his business and it is protected by law.
     . . .
     . . . If you ever detect any union activity on your project,
     I want you to call me immediately so we can get expert help
     and advice at    the earliest possible moment. (emphasis in
     original).
      5
       BE&K had in place certain preferences Criddle followed in
deciding who to hire for the Canton project, and Criddle also drew
on her own experiences to establish the preference system. First,
BE&K had a policy of giving preferential hiring to persons who had
worked for BE&K in the past. Second, Criddle targeted applicants
with experience in the particular mill or plant where the employee
would be working.    A preference was also given by Criddle for
applicants who had worked for certain contractors who were held in
high regard in the construction industry. As a personal choice,
Criddle preferred to hire persons recently discharged from the
military or with prior military experience.       Finally, for the
Canton project, Ms. Criddle sought to hire applicants from North
Carolina, South Carolina, and Tennessee, because Champion requested

                                       4
prospective employees were required to apply individually, rather

than with a group, and in person.              As such, BE&K rejected by letter

the   “batched”         applications   sent    to   the   company   by   the   local

International Brotherhood of Electrical Workers (“IBEW”) and the

local United Association of Plumbers and Pipefitters (“Plumbers

Union”).6         Such “batched” applications consisted of a letter by the

union business agent enclosing a group of applications.

      The section 8(a)1 and 8(a)(3) charges at issue here stem not

from the rejection by BE&K of the “batched” applications, but from

the alleged discriminatory hiring practices of BE&K in failing to

consider          for   hire   ten   applicants     who   made   clear   on    their

applications their union affiliations,7 and by refusing to hire
                                                                                   8
three of these ten for positions for which they were qualified.

The ALJ and the Board determined that section 8(a)(3) and 8(a)(1)

violations did, in fact, occur, and ordered a remedy which would

attempt to make the discriminatees whole.                   BE&K petitions this


that BE&K attempt to hire applicants from the area.
      6
     The letters to the two unions used much the same language and
articulated much the same sentiments as the passages quoted in
footnote 4 of this opinion from the “Foreman’s Informational
Manual”. In addition to informing the unions of the merit shop
status of the company, the letters informed the unions that such
mass applications were contrary to BE&K policy and would not be
accepted.
          7
      Each of the ten applicants made clear his union affiliation
by either mentioning union membership, listing a union as a past
employer, identifying a union business agent as a reference, or
listing “union organizer” as a special skill.
              8
       The ten applicants at issue applied for three open spots,
with nine of the applicants applying for two electrician positions,
and with one applicant (James Loudermilk) for one pipe fitter
position.

                                           5
court to set aside this order and the Board cross-petitions for

enforcement of this order.
                                 II.   Discussion

      BE&K petitions that this court set aside the order of the

Board, arguing that the finding of discriminatory hiring practices

with regard to the ten applicants is not supported by substantial

evidence in this record.         As such, there is no proper basis for the

8(a)(3) and 8(a)(1) violations. We agree with the petitioner.

      While we must give proper deference to the orders of the

Board, this court will not simply act as its enforcement arm.               See

Ona   Corp.   v.   NLRB,   729 F.2d 713,   719   (1984).    “It   is   our

responsibility to examine carefully both the Board’s findings and

its reasoning, to assure that the Board has considered the factors

which are relevant to its choice of remedy and has chosen a remedy

that effectuates the purposes of the Act.”            Id.   Given the special

expertise of the Board in the field of labor relations, we will

accept the Board’s factual determinations and reasonable inferences

derived from these factual determinations if they are supported by

substantial evidence on the record considered as a whole.                   See
Weather Tamer, Inc. v. NLRB, 676 F.2d 483, 487 (11th Cir. 1982);

see also Universal Camera Corp. v. NLRB, 340 U.S. 474, 491 (1951).

“Substantial evidence is more than a mere scintilla. It means such

evidence as a reasonable mind might accept as adequate to support

a conclusion.”     Florida Steel Corp. v. NLRB, 587 F.2d 735, 745 (5th

Cir. 1979)(citations omitted).

      After careful review of the record, and after close analysis

                                         6
of the order of the Board and the opinion of the ALJ, we find the

record devoid of substantial evidence which might support the

8(a)(1) and 8(a)(3) charges lodged against BE&K.   The record makes

abundantly clear that the primary, and perhaps sole, evidence of

anti-union animus on the part of BE&K was inferred by the Board

from the lawful and protected expressions of BE&K in its foreman’s

manual and in its letters rejecting the “batched” application

submitted by the IBEW and the Plumbers’ Union.9

     The Board, in agreement with the ALJ, found that BE&K violated

sections 8(a)(3) and 8(a)(1) of the Act by refusing to consider for

hire ten qualified job applicants who made their union affiliations

clear on their job applications, and by refusing to hire three of

those individuals.   In order for the Board to establish a prima

facie case for discriminatory refusal to hire, the Board must prove

that a substantial or motivating factor in the company’s rejection

of the applicant was the applicant’s union affiliation. See Wright
Line, a Div. of Wright Line, Inc., 251 N.L.R.B. 1083 (1980), enfd.,

662 F.2d 89 (1st Cir. 1981), and approved by the Supreme Court in

NLRB v. Transp. Management Corp., 462 U.S. 393 (1983).    In doing

so, the Board must establish that the employer harbored animus


     9
      We find significant that the hiring here occurred on such a
large scale. In processing 14,000 applications for between 3,500
and 4,000 positions, BE&K turned away approximately 75% of all
applicants including applicants with union backgrounds and
applicants with no union affiliations. Further, the finding of
anti-union animus by the Board and ALJ is undercut by the ALJ’s
determination that, in fact, individuals with union affiliations
were hired and that there was no direct evidence BE&K “actively
screened out or would otherwise refuse those with union
credentials.” 321 N.L.R.B. 561 (1996).

                                7
toward the applicant because of his or her union affiliation.   See

Purolator Armored, Inc. v. NLRB, 764 F.2d 1423, 1429 (11th Cir.

1985).   We find that in the proceedings before the ALJ and before

the Board, the NLRB failed to establish a prima facie case of

discriminatory refusal to hire, where the evidence relied on by the

NLRB to prove the crucial element of animus consisted of nothing

more than the lawful, noncoercive statements by BE&K of BE&K’s

merit shop policy.10

     When BE&K communicated its opinion regarding the advantages of

its merit shop status, and when BE&K spoke of its desire to keep

unions from successfully organizing its construction projects, it

was exercising its rights of employer expression, guaranteed by

section 8(c) of the National Labor Relations Act and by the First

Amendment to the Constitution. Section 8(c) unequivocally provides:

     The expressing of any views, arguments, or opinion, or the

     dissemination thereof, whether in written, printed, graphic,

     or visual form, shall not constitute or be evidence of an

     unfair labor practice under any of the provisions of this

     subchapter, if such expression contains no threat of reprisal

     or force or promise of benefit.


    10
      The Board, in its Order, also refers to past labor violations
of BE&K to infer anti-union animus. We find that such an inference
is unwarranted.    The most recent misconduct relied upon by the
Board occurred more than twelve years ago and occurred at a
different site and involved different decision makers. Given that
there is no evidence linking such past transgressions to any
present anti-union animus of BE&K, we find the past transgressions
too remote in time to be relevant to this dispute.     See Bill Fox
Chevrolet, Inc., 270 N.L.R.B. 568 (1984)(finding that recent past
misconduct may be relevant to an employer’s anti-union animus).

                                8
29 U.S.C. § 158(c)(emphasis added). The Supreme Court, in NLRB v.

Gissel Packing Co., 395 U.S. 575, 617 (1969), stated that section

8(c) “merely implements the First Amendment.”    See Florida Steel,
587 F.2d at 752.   The dissemination by BE&K of its foreman’s manual

to its foremen and the distribution of the letters to the IBEW and

the Plumbers’ Union were expressions by BE&K of its views and

opinions regarding the virtues of its merit shop policy and of

BE&K’s desire to strictly adhere to that policy.        Neither the

manual nor the letters were coercive; neither contained threats of

reprisal or force or promises of benefit.     This statute, section

8(c), clearly states that such language by the employer “shall not

constitute or be evidence of an unfair labor practice.”          In

inferring anti-union animus from the lawful communications by BE&K

of its merit shop policy, the Board violated the express and

mandatory provisions of the National Labor Relations Act.       See
Florida Steel, 587 F.2d at 752.

     We do not doubt that BE&K desires to keep its workplace union-

free.   This is the very essence of its merit shop policy.   But we

will not allow the Board to punish an employer simply because that

employer is anti-union.    “It is fundamental that the Board has no

authority to punish a company because it is against a union.    Any

company has a perfect right to be opposed to a union, and such

opposition is not an unfair labor practice.”     Florida Steel, 587
F.2d at 753.    “A finding of unlawful motivation cannot be based

solely on the anti-union stance of an employer . . . .” Weather

Tamer, 676 F.2d at 492.    Given that there is no evidence of anti-


                                  9
union animus in the record other than BE&K’s lawful expressions of

its anti-union stance, we hold that no substantial evidence exists

to   support   the   Board’s    finding   that   BE&K   participated   in

discriminatory hiring practices in violation of Sections 8(a)(3)

and 8(a)(1) of the Act.        Accordingly, the remedy proposed by the

Board which relates to such a finding will not be enforced.

ENFORCEMENT DENIED.




                                    10